Dismissed and Memorandum Opinion filed February 24, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01174-CV
____________
 
VANESSA KAY ELIAS, Appellant
 
V.
 
WILLIAM BLACKSTONE, Appellee
 

 
On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2003-05688
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed August 23, 2010.  To
date, our records show that appellant has neither established indigence nor
paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent); Tex. R. App. P. 20.1
(listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov’t Code ' 51.207 (same). 
On January 6, 2011, this court ordered appellant to pay the
appellate filing fee on or before January 28, 2011, or the appeal would be
dismissed.  See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action
within specified time).  Appellant has not paid the appellate filing fee.
In addition, no clerk’s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  On January 27, 2011,
notification was transmitted to all parties of the court’s intention to dismiss
the appeal for want of prosecution unless, within fifteen days, appellant paid
or made arrangements to pay for the record and provided this court with proof
of payment.  See Tex. R. App. P. 37.3(b).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Brown, Boyce and Jamison.